Braley, J.
The bill is for specific performance of an alleged parol agreement between the plaintiff and the defendant trustees, as set out in the third paragraph of the bill. And, the master having specifically found that the allegations had not been established, the questions as to the foreclosure of the mortgage held by the trustees and the title of the purchaser at the foreclosure sale were rendered immaterial.
It moreover is settled that exceptions do not lie to the failure of a master to make findings of fact requested by the parties, and, unless the evidence is reported, his findings are not reversible *210unless shown by the report to be erroneous. Ginn v. Almy, 212 Mass. 486. Warfield v. Adams, 215 Mass. 506, 519.
It is pressed in argument that from the history of the relations of the plaintiff and the trustees as narrated by the master, and the plaintiff’s continuous occupation of the premises, there must have been some understanding and agreement between them of the nature described in the bill. But the cogency of this argument, even if resting on circumstances favorable to the contention, fails because of the express finding to which we have referred, that on all the evidence the plaintiff had failed to prove the alleged agreement, the existence of which depended on the credibility of the witnesses. The decree must be affirmed with costs.

Ordered accordingly.